


110 HR 1046 IH: To amend titles XI and XVIII of the Social Security Act

U.S. House of Representatives
2007-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1046
		IN THE HOUSE OF REPRESENTATIVES
		
			February 14, 2007
			Mr. Burgess
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend titles XI and XVIII of the Social Security Act
		  to modernize the quality improvement organization (QIO)
		  program.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Medicare Quality Improvement Organization Modernization Act of
			 2007.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Quality improvement activities.
					Sec. 3. Improved program administration.
					Sec. 4. Data disclosure.
					Sec. 5. Use of evaluation and competition.
					Sec. 6. Quality improvement funding.
					Sec. 7. Qualifications for QIOs.
					Sec. 8. Coordination with medicaid.
					Sec. 9. Conforming name to quality improvement
				organizations..
				
			2.Quality improvement
			 activities
			(a)Inclusion of
			 quality improvement functionsSection 1154(a) of the Social Security Act
			 (42 U.S.C. 1320c–3(a)) is amended by adding at the end the following new
			 paragraph:
				
					(18)The organization
				shall offer quality improvement assistance to providers, practitioners,
				Medicare Advantage organizations offering Medicare Advantage plans under part C
				of title XVIII, and prescription drug sponsors offering prescription drug plans
				under part D of such title, including the following:
						(A)Education on
				quality improvement initiatives, strategies, and techniques.
						(B)Instruction on how
				to collect, submit, aggregate, and interpret data on measures that may be used
				for quality improvement, public reporting, and payment.
						(C)Instruction on how
				to conduct root-cause analyses.
						(D)Technical
				assistance for providers and practitioners in beneficiary education to
				facilitate patient self-management.
						(E)Facilitating
				cooperation among various local stakeholders in quality improvement.
						(F)Facilitating
				adoption of procedures that encourage timely candid feedback from patients and
				their families concerning perceived problems.
						(G)Guidance on
				redesigning clinical processes, including the adoption and effective use of
				health information technology, to improve the coordination, effectiveness, and
				safety of care.
						(H)Assistance in improving the quality of care
				delivered in rural and frontier areas and reducing health care disparities
				among racial and ethnic minorities, as well as gender disparities, including
				efforts to prevent or address any inconsistencies or delays in the rate of
				adoption of health information technology and in the effective use of such
				technology among such entities that treat racial and ethnic minorities or
				individuals dually eligible for benefits under this title and title XVIII or
				that furnish such services in rural areas.
						(I)Assistance in
				improving coordination of care as patients transition between providers and
				practitioners, including developing the capacity to securely exchange
				electronic health information and helping providers and practitioners to
				effectively use secure electronic health information to improve
				quality.
						.
			(b)Medicare quality
			 accountability programParagraph (14) of section 1154(a) of such
			 Act (42 U.S.C. 1320c–3(a)) is amended to read as follows:
				
					(14)(A)The organization shall
				conduct a review of all written complaints about the quality of services (for
				which payment may otherwise be made under title XVIII) not meeting
				professionally recognized standards of health care, if the complaint is filed
				with the organization by an individual entitled to benefits for such services
				under such title (or a person acting on the individual’s behalf). Before the
				organization concludes that the quality of services does not meet
				professionally recognized standards of health care, the organization must
				provide the practitioner or person concerned with reasonable notice and
				opportunity for discussion.
						(B)The organization shall establish and
				operate a Medicare quality accountability program consistent with the
				following:
							(i)The organization shall actively
				educate Medicare beneficiaries of their right to bring quality concerns to
				Quality Improvement Organizations.
							(ii)The organization shall report
				findings of its investigations to the beneficiary involved or a representative
				of such beneficiary, regardless of whether such findings involve a provider,
				physician or other practitioner, or plan. Such report shall describe whether
				the organization confirms the allegations in the complaint and any actions
				taken by the provider, practitioner, or plan, respectively, with respect to
				such findings. Such findings may not be used in any form in a medical
				malpractice action.
							(iii)The organization shall assist
				providers, practitioners, and plans in adopting best practices for soliciting
				and welcoming feedback about patient concerns, and assist providers,
				practitioners, and plans in remedying patient-reported problems that are
				confirmed by the organization and shall report findings of patient reported
				problems to the provider, practitioner, or plan involved before disclosing
				investigation results to the patient or patient’s representative.
							(iv)The organization shall determine
				whether the complaint allegations about clinical quality of care are confirmed
				and assist providers, practitioners, and plans in remedying confirmed
				complaints.
							(v)The organization shall assist providers,
				practitioners, and plans in preventing recurrence of quality problems caused by
				unsafe systems of care, and refer to an appropriate regulatory body providers,
				practitioners, or plans that are unwilling or unable to improve.
							(vi)The organization shall publish
				annual quality reports in each State in which the organization operates,
				including aggregate complaint data and provider performance on standardized
				quality measures.
							(vii)The organization shall promote beneficiary
				awareness of standardized quality measures that may be used for evaluating care
				and for choosing providers, practitioners and plans.
							(C)The Secretary shall monitor and report to
				Congress, regarding—
							(i)the reliability of complaint
				determinations by Quality Improvement Organizations;
							(ii)the effect of disclosure of
				complaint findings on the availability of primary- and specialty-care physician
				reviewers;
							(iii)changes resulting from the
				systems change process described in subparagraph (B)(v); and
							(iv)trends in civil litigation filed
				by Medicare beneficiaries or their
				representatives.
							.
			3.Improved program
			 administrationPart B of title
			 XI of the Social Security Act is amended by adding at the end the following new
			 section:
			
				1164.Program administration(a)Improved program
				management
						(1)Report on
				management of the QIO programThe Comptroller General of the
				United States shall submit to Congress, no later than March 31, 2010, a report
				on the implementation by the Secretary and the Director of the Office of
				Management and Budget of this part and their overall management of the program
				under this part.
						(2)Program
				managementThe report under paragraph (1) shall include a review
				of all of the following:
							(A)Implementation of the priorities,
				recommendations, and strategies of the strategic advisory committee under
				subsection (c)(1).
							(B)Implementation of
				appropriate program and contractor evaluation.
							(C)Ensuring timely
				issuance of statements of work.
							(D)Ensuring timely
				and priority QIO access to Medicare data for quality improvement
				purposes.
							(E)Ensuring timely
				apportionment of funding.
							(F)Ensuring funding levels are commensurate
				with new work added to the QIO contract, as described in the second sentence of
				section 1159(b)(1).
							(G)The process of
				developing the apportionment request and determining the funding allocation to
				QIOs.
							(H)The identification
				of and progress towards measures of effective management by the Secretary of
				the QIO program.
							(I)A review of the
				experience and qualifications of staff of the Centers for Medicare &
				Medicaid Services in overseeing the program.
							(3)InnovationThe Secretary shall ensure that Quality
				Improvement Organizations are provided maximum freedom in designing and
				applying intervention strategies for local quality improvement.
						(b)Assuring data
				accessThe Secretary shall ensure that Quality Improvement
				Organizations have timely, top priority access to Medicare data for all parts
				of Medicare pertinent to the contract activities, in a form allowing the data
				to be integrated and analyzed by such organizations according to the needs of
				partners and Medicare beneficiaries in each jurisdiction.
					(c)Setting
				strategic priorities
						(1)Appointment of
				strategic advisory committeeThe Secretary shall appoint an independent
				strategic advisory committee, composed of national quality measurement and
				improvement experts, that includes at least three representatives of
				organizations holding contracts under this part and at least one appropriately
				qualified representative of each of the following:
							(A)Medicare
				beneficiaries.
							(B)The Agency for
				Healthcare Research and Quality.
							(C)The Federal
				Employee Health Benefits Program.
							(D)The Indian Health
				Service.
							(E)The TRICARE
				program.
							(F)The Veterans
				Health Affairs program.
							(G)State Medicaid
				programs.
							(H)Private
				purchasers.
							(I)Health care
				providers.
							(J)Physicians.
							(K)Other health care
				practitioners.
							(2)Duties of
				committeeSuch committee
				shall set national strategic priorities for improvement in the quality of care,
				consistent with the Institute of Medicine's six aims for health care
				improvement, including safety, effectiveness, patient centeredness, timeliness,
				efficiency and equity, and update these in time to permit preparation of a
				draft statement of work and funding request for each program cycle under this
				part.
						(3)Independent
				evaluationThe committee
				should ensure that the Quality Improvement Organization program is evaluated by
				an independent entity using a study design, such as a crossover design, to
				allow for an assessment of program performance in a way that does not have an
				adverse impact on providers, practitioners, and plans that may work with the
				Organization.
						(4)FundingThe Secretary shall allocate funds for the
				strategic advisory committee from the portion of the funding that does not
				directly fund the contracts with Quality Improvement Organizations, as required
				under section 1159(b).
						(d)Taking into
				account recommendations from stakeholders in statements of
				workEach statement of work under this part for a contract period
				beginning on or after August 1, 2008, shall include a task for the contracting
				Quality Improvement Organization to convene stakeholders to identify high
				priority quality problems for work in the next contract period that are
				relevant to Medicare beneficiaries in the State. Each such organization shall
				propose, as part of such statement, one or more projects to the Secretary
				taking into consideration the recommendations of such stakeholders, along with
				suggested performance measures to evaluate progress on such item.
					(e)Allocation of
				resources to priority areasThe Secretary shall allocate at least
				20 percent of the funding that directly funds contracts with Quality
				Improvement Organizations under section 1159(b) to promote improvement in one
				or more locally defined priority areas identified under subsection (d).
					(f)Quality
				coordinationQuality
				Improvement Organizations holding contracts under this part shall be an
				integral part of Federal performance improvement initiatives and each
				organization’s activities shall be coordinated with initiatives developed by
				the Secretary and other Federal
				agencies.
					.
		4.Data
			 disclosureSection 1160 of the
			 Social Security Act (42 U.S.C. 1320c–9) is amended—
			(1)in subsection
			 (a)(3), by striking subsection (b) and inserting
			 subsections (b) and (f); and
			(2)by adding at the
			 end the following new subsection:
				
					(f)(1)An organization with a contract with the
				Secretary under this part may share individual-specific data with a physician
				treating the individual, for quality improvement and patient safety
				purposes.
						(2)The Secretary shall promulgate, not
				later than 180 days after the date of the enactment of this subsection, a
				regulation that permits the sharing of data under paragraph (1).
						(3)Nothing in this subsection shall be
				construed to limit, alter, or affect the requirements imposed by the
				regulations promulgated under section 264(c) of the Health Insurance
				Portability and Accountability Act of
				1996.
						.
			5.Use
			 of evaluation and competitionSection 1153 of the Social Security Act (42
			 U.S.C. 1320c–2) is amended—
			(1)by
			 amending paragraph (3) of subsection (c) to read as follows:
				
					(3)contract terms are
				consistent with subsection (j);
					;
				
			(2)in subsection
			 (c)(1), by inserting , at the sole discretion of the
			 organization, after or may subcontract;
			(3)in subsection (e), by striking (1)
			 Except as provided and all that follows through (2);
			 and
			(4)by adding at the
			 end the following new subsections:
				
					(j)(1)Subject to the succeeding provisions of
				this subsection, each contract with an organization under this section shall be
				for an initial term of five years, beginning and ending on a common date for
				all contractors as required under this subsection and shall be renewable for 5
				year terms thereafter.
						(2)If an incumbent organization achieves
				excellent performance as described in paragraph (3), then the Secretary may
				renew the contract with that organization without full and open competition,
				but in no case may an organization be permitted to hold a contract for more
				than 10 years without being subject to full and open competition.
						(3)Before publishing a request for
				proposal for a contract period, the Secretary shall, in consultation with the
				strategic advisory committee appointed under section 1164(c)(1), establish
				measurable goals for each task to be included in such proposal. The contract
				shall include performance thresholds by which an organization holding a
				contract under this section may demonstrate excellent performance. The
				Secretary may not establish such performance thresholds in such a way as to
				predetermine or limit either the number or percentage of organizations which
				may demonstrate excellent performance.
						(4)The Secretary shall publish the request for
				proposals no later than four months prior to the beginning of such contract
				period.
						(5)The Secretary shall utilize the
				strategic advisory committee appointed under section 1164(c)(1) to qualify the
				validity, reliability, and feasibility of measures to be used in evaluating the
				performance of organizations holding a contract under this section. Before any
				performance measure may be used for such purpose, it must have been designated
				by such committee to be valid, reliable, and feasible for use under similar
				circumstances, as demonstrated in at least one reliable and valid study.
						(6)In the case of an open competition
				for a contract under this section, if the incumbent organization bidding for
				the contract in the State in which it holds the contract demonstrates excellent
				performance in fulfilling the terms of such contract during the previous
				contract period, the Secretary shall award such organization a bonus equivalent
				to ten percent of the total possible score for the proposal.
						(7)The Secretary may not reduce the
				amount of a contract award below the amount proposed by the bidder prevailing
				in a competitive bidding process.
						(8)The Secretary shall design the
				process for performance evaluation of contracts under this section—
							(A)to avoid interfering with the work of
				contractors with plans, providers, and practitioners;
							(B)to hold harmless and not penalize
				contractors when performance is impaired or delayed by failures of the
				Secretary, personnel of the Department of Health and Human Services, or
				contractors of the Secretary, to provide timely deliverables by other
				entities;
							(C)to use a continuous measurement
				strategy with provision for frequent performance updates for evaluating interim
				progress; and
							(D)to require that evaluation metrics be
				monitored and permit their adjustment based on experience or evolving science
				over the course of a contract cycle.
							(k)(1)The Secretary shall extend each contract
				under this section the contract period for which began on or after August 1,
				2005, and before February 1, 2006, so that the subsequent contract period
				begins on October 1, 2009.
						(2)The Secretary shall apportion adequate
				funding so that organizations with contracts extended under this subsection can
				perform existing and new tasks, as determined by the Secretary, during the
				period of the contract extension.
						(3)There are authorized to be appropriated
				such sums as are necessary to respond to increased personnel requirements
				resulting from starting all contracts simultaneously, as provided under this
				subsection.
						.
			6.Quality
			 improvement fundingSection
			 1159 of the Social Security Act (42 U.S.C. 1320c–8) is amended—
			(1)by inserting
			 (a) before Expenses incurred; and
			(2)by adding at the
			 end the following new subsection:
				
					(b)(1)The aggregate annual funding for contracts
				under this part that begin after August 1, 2008, shall not be less than
				$421,666,000. In addition, there are authorized to be apportioned for contract
				periods in subsequent years such additional amounts as may be necessary to
				adequately fund any resource needs in excess of the amount provided under the
				previous sentence.
						(2)At least 80 percent of the funding
				under this part in a contract period shall be expended to directly fund the
				contracts held by organizations, as required under section 1153(b).
						(3)The Secretary shall determine the resource
				needs for a contract period in consultation with representatives from existing
				contractors. The determination shall take into account factors including any
				new work added via contract modification during the course of the contract
				period or added from one contract cycle to the next cycle. New work
				includes—
							(A)additional core contract tasks,
				requirements, deliverables, and performance thresholds;
							(B)technical assistance for additional
				providers, practitioners, and health plans and additional provider
				settings;
							(C)increased outreach and communications
				to Medicare beneficiaries, providers, practitioners, and plans; and
							(D)increased volume of medical
				reviews.
							(4)With respect to the apportionment of
				funds under this part for a contract period—
							(A)the Secretary shall submit a proposed
				apportionment to the Director of the Office of Management and Budget no later
				than 1 year before the first date of the contract period;
							(B)such Director shall approve an
				proposed apportionment no later than 9 months before the first date of such
				contract period;
							(C)for tasks the Secretary proposes to
				continue from the previous contract period, if the apportionment is not
				authorized by the deadline specified in subparagraph (B), funding shall
				continue for the next contract period at a level no less than the level for the
				previous contract period, increased by the percentage increase in the consumer
				price index for all urban consumers during the preceding 12-month
				period.
							(5)Organizations with a contract under
				this part may enter into contracts with public or private entities including
				providers, practitioners, and payers other than the Secretary, to provide
				quality improvement or other services if there are arrangements made to avoid
				or mitigate potential conflicts of interest.
						(6)Such organizations shall have the ability
				to meet the terms of a contract by allocating funds to functions established by
				the Secretary at its discretion. The Secretary shall review whether the
				organization met the functions and goals set out for the organization,
				regardless of allocation of funds at the initial acceptance of the
				contract.
						(7)Organizations with a contract under this
				part may utilize funding allocated to such contracts to pay for food costs
				directly related to fulfilling contract
				requirements.
						.
			7.Qualifications for
			 QIOs
			(a)In
			 generalSubsection (b) of section 1153 of the Social Security Act
			 (42 U.S.C. 1320c–2) is amended by adding at the end the following new
			 paragraph:
				
					(4)(A)The Secretary shall not
				enter into or renew a contract under this section with an entity unless the
				entity has demonstrated success in facilitating clinical and administrative
				system redesign to improve the coordination, effectiveness, and safety of
				health care, and in facilitating cooperation among stakeholders in quality
				improvement.
						(B)The Secretary shall ensure that the entity
				complies with standards to ensure organizational integrity, including—
							(i)appropriate representation of
				consumers and other stakeholders in the composition of the governing
				body;
							(ii)market-based compensation of board
				members and executives;
							(iii)avoidance and mitigation of board
				member conflict of interest; and
							(iv)safeguards to ensure appropriate
				travel expenses.
							To the
				extent practicable, the Secretary shall utilize standards developed in the
				private sector for purposes of carrying out this subparagraph and shall conduct
				audits as necessary to ensure compliance with such
				standards..
			(b)Use of States
			 for geographic areasSubsection (a) of such section is amended to
			 read as follows:
				
					(a)The Secretary shall designate each State as
				a geographic area with respect to which contracts under this part will be
				made.
					.
			(c)Effective
			 dateThe amendments made by this section shall apply to contract
			 periods beginning after the date of the enactment of this Act.
			8.Coordination with
			 medicaid
			(a)Permitting
			 alternative quality improvement programSection 1902(a)(30) of the Social Security
			 Act (42 U.S.C. 1396a(a)(30)) is amended by striking and at the
			 end of subparagraph (A), by adding and and the end of
			 subparagraph (B), and by adding at the end the following new
			 subparagraph:
				
					(C)provide, at the discretion of the State
				plan, for a quality improvement program in place of the program described in
				subparagraph (A), in whole or in part, that—
						(i)establishes
				priorities for achieving significant measurable improvement in the quality of
				health care services provided to individuals eligible under this title, and
				reviews such priorities at least every five years for the purpose of making
				appropriate revisions;
						(ii)provides quality
				improvement assistance to providers and practitioners consistent with such
				priorities; and
						(iii)provides for an
				annual report to the Secretary on quality performance under such plan of
				providers and practitioners using nationally standardized quality
				measures;
						.
			(b)Role of
			 QIOsSection 1902(d) of such Act (42 U.S.C. 1396a(d)) is
			 amended—
				(1)by
			 inserting (1) after (d); and
				(2)by adding at the
			 end the following new paragraph:
					
						(2)If a State contracts with a Quality
				Improvement Organization having a contract with the Secretary under part B of
				title XI for the performance of quality improvement program activities required
				by subsection (a)(30)(C), such requirements shall be deemed to be met for those
				activities by delegation to such an Organization if the contract provides for
				the performance of activities not inconsistent with part B of title XI and
				provides for such assurances of satisfactory performance by such an entity or
				organization as the Secretary may
				prescribe.
						.
				(c)FundingSection 1903(a)(3)(C) of such Act (42
			 U.S.C. 1396b(a)(3)(C)) is amended—
				(1)in clause (i), by
			 striking 1902(d) and inserting 1902(d)(1);
			 and
				(2)by adding at the
			 end the following new clause:
					
						(iii)75 percent of the sums expended with
				respect to costs incurred during such quarter (as found necessary by the
				Secretary for the proper and efficient administration of the State plan) as are
				attributable to the performance of quality improvement program activities under
				a contract entered into under section 1902(d)(2) by an organization holding a
				contract under section 1153;
				and
						.
				(d)Effective
			 dateThe amendments made by
			 this section shall apply to contract periods beginning after the date of the
			 enactment of this Act.
			9.Conforming name
			 to quality improvement organizationsPart C of title XI of the Social Security
			 Act is amended by striking utilization and quality control peer
			 review (and peer review) each place it appears before
			 organization or organizations and inserting
			 quality improvement.
		
